Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-10 and 16-20) in the reply filed on 12/21/2021 is acknowledged.
Remarks
Claims 6-10 and 16-20 are now pending in this Application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8, 10, 16-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG et al. (US 2020/0396045 Al, hereinafter Wang), in view of Lee et al. (US 2006/0126558 Al, hereinafter Yang).
Regarding claim 6, Wang discloses, an operation method of a user equipment (UE) in a wireless communication system (see e.g., “the network node transmits an indication of a frequency offset to be applied by the wireless device”, [0078]), the method comprising:
receiving, from a base station, system information including an indicator for a frequency shifting (see e.g., “receiving, from the network node, an indication of  frequency offset (or shift)”, Fig. 13, [085] and/or “ the indication is received in one of a system information or a narrow band-Master Information block (MIB- B)”, [0090]);
determining whether a predetermined band is a time division duplex (TDD) band, based on the system information (see e.g., “NB-IoT TDD device can determine the DL-to-UL frequency shift from the raster offset information provided in MIB-NB” [0092] and/or “The MIB-NB, or any other system information message, signals to the UE that there is a non-zero raster offset. From this signaling the UE may infer that the NB-IoT TDD carrier is deployed inside an NR carrier”, [0096] and/or  “a special flag is introduced in SIB2 or in any other system information blocks (or types) to inform the device whether the DL-to-UL frequency shift needs to be applied (±7.5 kHz) or not (i.e., 0 Hz). This flag allows the UE to know whether the NB-IoT TDD carrier is deployed inside an LTE or an NR carrier”, [0097]);
transmitting an uplink signal, to which the frequency shifting is applied, to the base station, if the predetermined band is a TDD band and the uplink the frequency shifting is allowed (see e.g., “applying the received frequency offset, wherein the WD is configured to operate on a narrow-band Internet of Things (NB-IoT) carrier in a New Radio (NR) carrier”, [0086] and/or “if 
Wang fails to explicitly disclose identifying whether uplink the frequency shifting is allowed for the predetermined band.
In the same file of Lee discloses identifying whether uplink the frequency shifting is allowed for the predetermined band (see e.g., “Based on the request information, together with the location, velocity, and SINR of the mobile station, the base station determines whether to allow execution of frequency band switching of the mobile station.”, [0141]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Wang with Lee, in order to switch the operation mode of a terminal device when the allocation of channels change between TDD mode channel and FDD mode channel due to the mobility of the terminal device (see Wang, paragraph [0007]).
Regarding claim 7, Wang and Lee combined disclose, wherein the indicator for the frequency shifting indicates application of 7.5kHz frequency shifting for the uplink signal by the UE (see Wang e.g., “a NB-IoT TDD device can determine the DL-to-UL frequency shift from the raster offset information provided in MIB-NB. Observe in FIG. 2 that, the UL PRB center is 7.5 kHz lower than the DL PRB center when the PRB is above the DC subcarriers, i.e. the subcarrier frequencies in the PRB are higher than that of the DC subcarrier. On the other hand, 
Regarding claim 8, Wang and Lee combined disclose, wherein the uplink signal, to which the frequency shifting 1s applied, is a random access request signal (see Wang e.g., “In NB-IoT it is also agreed to support sending Narrow band Physical Random Access Channel (NPRACH) on a non-anchor carrier in Radio Resource Control idle mode (RRC) idle mode…”, [0094]).
Regarding claim 10, Wang and Lee combined disclose transmitting the uplink signal, to which the frequency shifting is applied, to the base station if the predetermined band corresponds to at least one of a frequency division duplex (FDD) band or a supplementary uplink (SUL) band (see Lee e.g., “When the velocity of the mobile station is larger than the threshold velocity, the base station proceeds to step 1124, in which the base station determines the operation mode of the mobile station to be the FDD mode”,  [0120] and/or “when a mode switching from the FDD mode to the TDD mode is requested, it is determined to continue the use of the service in the FDD mode, because the FDD mode is the basic operation mode provided for all the mobile stations”, [0126] and/or “When there are sufficient available resources for supporting the operation mode into which the mobile station is expected to perform the mode switching, the base station switches the operation mode of the mobile station to the determined operation mode”, [0128]).

Regarding claim 16, Wang discloses, a user equipment (UE) in a wireless communication system (see e.g., Wireless device 22, Fig. 4), the UE comprising: a transceiver configured to perform signal transmission or reception with a base station (see e.g., “ radio interface 82, Fig. 4); and a processor (see e.g., processor 86, Fig. 4) configured to perform control so as to:
receive, from a base station, system information including an indicator for a frequency shifting (see e.g., “receiving, from the network node, an indication of  frequency offset (or shift)”, Fig. 13, [085] and/or “ the indication is received in one of a system information or a narrow band-Master Information block (MIB- B)”, [0090]);
determine whether a predetermined band is a time division duplex (TDD) band, based on the system information (see e.g., “NB-IoT TDD device can determine the DL-to-UL frequency shift from the raster offset information provided in MIB-NB” [0092] and/or “The MIB-NB, or any other system information message, signals to the UE that there is a non-zero raster offset. From this signaling the UE may infer that the NB-IoT TDD carrier is deployed inside an NR carrier”, [0096] and/or  “a special flag is introduced in SIB2 or in any other system information blocks (or types) to inform the device whether the DL-to-UL frequency shift needs to be applied (±7.5 kHz) or not (i.e., 0 Hz). This flag allows the UE to know whether the NB-IoT TDD carrier is deployed inside an LTE or an NR carrier”, [0097]);

Wang fails to explicitly disclose identify whether uplink the frequency shifting is allowed for the predetermined band.
In the same file of Lee discloses identify whether uplink the frequency shifting is allowed for the predetermined band (see e.g., “Based on the request information, together with the location, velocity, and SINR of the mobile station, the base station determines whether to allow execution of frequency band switching of the mobile station.”, [0141]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Wang with Lee, in order to switch the operation mode of a terminal device when the allocation of channels change between TDD mode channel and FDD mode channel due to the mobility of the terminal device (see Wang, paragraph [0007]).
Regarding claim 17, Wang and Lee combined disclose, wherein the indicator for the frequency shifting indicates application of 7.5kHz frequency shifting for the uplink signal by the 
Regarding claim 18, Wang and Lee combined disclose, wherein the uplink signal, to which the frequency shifting 1s applied, is a random access request signal (see Wang e.g., “In NB-IoT it is also agreed to support sending Narrow band Physical Random Access Channel (NPRACH) on a non-anchor carrier in Radio Resource Control idle mode (RRC) idle mode…”, [0094]).
Regarding claim 20, Wang and Lee combined disclose transmit the uplink signal, to which the frequency shifting is applied, to the base station if the predetermined band corresponds to at least one of a frequency division duplex (FDD) band or a supplementary uplink (SUL) band (see Lee e.g., “When the velocity of the mobile station is larger than the threshold velocity, the base station proceeds to step 1124, in which the base station determines the operation mode of the mobile station to be the FDD mode”,  [0120] and/or “when a mode switching from the FDD mode to the TDD mode is requested, it is determined to continue the use of the service in the FDD mode, because the FDD mode is the basic operation mode provided for all the mobile 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Wang with Lee, in order to switch the operation mode of a terminal device when the allocation of channels change between TDD mode channel and FDD mode channel due to the mobility of the terminal device (see Wang, paragraph [0007]).
Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG, in view of Lee, and further in view of WONG et al. (US 2021/0105772 Al, hereinafter Wong).
Regarding claim 9, Wang and Lee combined fail to disclose, transmit UE capability related to uplink the frequency shifting to the base station if the uplink the frequency shifting is allowed.
In the same field of endeavor, Wong discloses transmitting UE capability related to uplink the frequency shifting to the base station if the uplink the frequency shifting is allowed  (see e.g., “during a random access procedure, unshifted narrowbands may be used.  This can in some cases be helpful if during the initial stages of the random access procedure, the eNB does not know the capability of the UE (e.g. whether it implements the narrowband shifting feature or not).  Hence during the random access procedure, until the UE transmits its capability to the eNB to indicate it can operate using shifted frequencies, unshifted narrowbands may be used.  After the random access procedure when the eNB (network infrastructure equipment) is aware the UE 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Wang and Lee with Wong, in order to deploy frequency shifting of the eNB by informing the eNB of the user equipment capabilities that it can operate using shifted frequencies (see Wong, paragraph [0060]).
Regarding claim 19, Wang and Lee combined fail to disclose, transmit UE capability related to uplink the frequency shifting to the base station if the uplink the frequency shifting is allowed.
In the same field of endeavor, Wong discloses transmit UE capability related to uplink the frequency shifting to the base station if the uplink the frequency shifting is allowed  (see e.g., “during a random access procedure, unshifted narrowbands may be used.  This can in some cases be helpful if during the initial stages of the random access procedure, the eNB does not know the capability of the UE (e.g. whether it implements the narrowband shifting feature or not).  Hence during the random access procedure, until the UE transmits its capability to the eNB to indicate it can operate using shifted frequencies, unshifted narrowbands may be used.  After the random access procedure when the eNB (network infrastructure equipment) is aware the UE supports the feature, narrowband shifting may be employed according to whether narrowband shifting is activated or not in either SIB signalling or UE-specific RRC signalling”, [0060]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Wang and Lee with Wong, in order to deploy frequency shifting of the eNB by informing the eNB of the user equipment capabilities that it can operate using shifted frequencies (see Wong, paragraph [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645